ARNOLD, Judge.
Respondents contend that the trial court erred in dismissing their appeal. We do not agree.
G.S. 40A-28 states in pertinent part:
(a) Upon the filing of the report, the clerk shall forthwith mail copies to the parties. Within 20 days after the filing of the report any party to the proceedings may file exceptions thereto. The clerk, after notice to the parties, shall hear any exceptions so filed and may thereafter direct a new appraisal, modify or confirm the report, or make such other orders as the clerk may deem right and proper.
(b) If no exceptions are filed to the report, and if the clerk’s final judgment rendered upon the petition and proceedings shall be in favor of the condemnor, ... all *580owners who have been made parties to the proceedings shall be divested of the property. . . .
(c) Any party to the proceedings may file exceptions to the clerk’s final determination on any exceptions to the report and may appeal to the judge of superior court having jurisdiction. Notice of appeal shall be filed within 10 days of the clerk’s final determination. . . .
The filing of exceptions to the Commissioners’ Report is a prerequisite to the filing of an appeal. City of Raleigh v. Martin, 59 N.C. App. 627, 297 S.E. 2d 916 (1982).
In the present case, respondents failed to make any exceptions to the Commissioners’ Report. They also failed to file exceptions to the clerk’s final judgment. Therefore, respondents’ appeal was properly dismissed.
Respondents’ sole exception is to the trial court’s order dismissing the appeal. An exception to the signing of the order presents nothing for review except whether or not the court’s conclusions of law are supported by the findings of fact. See Cratch v. Taylor, 256 N.C. 462, 124 S.E. 2d 124 (1962). The trial court’s order dismissing respondents’ appeal is well supported by the finding that respondents failed to file exceptions to the Commissioners’ Report. The order of the trial court is
Affirmed.
Judges PHILLIPS and COZORT concur.